ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2. 	The information disclosure statement (IDS) submitted on December 15th 2021 is in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner.
Claims Allowed
3.	Claims 10, 12, 13, 15-19, 22 and 30-48
EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. *** It is noted that the original claims had two claims numbered 48, the amendment below corrects that.
5.	The application has been amended as follows: 
-- 49. (New) The packaging machine of claim 40, wherein the free ends of the first and second knives are spaced apart by less than 1.0 inches, 0.75 inches, 0.5 inches, 0.25 inches, or 0.1 inches. --
Reasons for Allowance

Regarding claim 10, Ponti (US 2015/0224731) in view of Toro (US 10,286,621) disclose the mounted end of the first knife edge is disposed on a first side of a plane and the, and the cutting edge of the cutting table.
Ponti in view of Toro fails to disclose the first knife edge is angled relative to the cutting edge of the cutting table such that the mounted end of the first knife is disposed on a first side of the plane and the free end is disposed on a second side of the plane.
Regarding claim 30, Ponti (US 2015/0224731) is the most relevant prior art.
Pont fails to disclose a biasing member. 
It would not have been obvious to combine a biasing member with Ponti because biasing the knives against the edge of the sheet might risk the sheet tearing.
Regarding claim 40, Ponti (US 2015/0224731) is the most relevant prior art.
Ponti disclose the blades in sync (para. [0069]).
It would not be obvious to replace the synced blades of Ponti with an independent operation. This would destroy the Ponti reference.
7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

9.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/EYAMINDAE C JALLOW/Examiner, Art Unit 3731